significant index no department of the treasury internal_revenue_service washington d c oo a ep qh tax_exempt_and_government_entities_division jun re dear company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december been denied has the company is a mutual_insurance_company founded in in los angeles california its primarily provides insurance products to the hispanic community and currently has offices in california illinois texas and michigan the financial hardship occurred because the company’s customer base was targeted by larger insurance_companies which has resulted in declining sales additionally the downturn in the economy has resulted in declining revenue for the company to offset the decline in sales and revenue the company increased its sales force and was trying to cut costs throughout the company it sold its headquarters building and attempted to increase revenue by acquiring an office building in tx which it had hoped would generate additional revenue however a review of the interim financial statements from the company for the quarter ending date shows that the company’s losses were continuing at the same level as before these changes were implemented and the company’s plan to resolve its financial hardship does not appear to be adequate thus we concluded that the company’s financial hardship is not temporary and the plan would not be able to continue even if the funding waiver was granted you were notified in a letter dated date that your request had been tentatively denied a conference of right was held on date at which only your authorized representative attended on behalf of the company at that time we indicated to your authorized representative that in order to reconsider our tentative denial the company would need to provide a detailed recovery plan with projections of revenue by category expenses and cash_flow to date we have not received any of the requested information from the company accordingly your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code code are currently due on the accumulated_funding_deficiency in the plan for the plan_year ending december to report and pay the taxes you should file a form_5330 as soon as possible this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office to the if you require further assistance in this matter please contact sincerely yours david m zeigler manager employee_plans actuarial group
